Citation Nr: 0717160	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability, to include lumbar strain with lower extremity 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The appellant has verified periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the United States Marine Corps Reserve from February 1956 
to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas which denied the appellant's petition to 
reopen a previously denied claim for service connection for a 
low back disability with lower extremity radiculopathy.  
Subsequently, the RO reopened the appellant's claim in May 
2005, but continued a denial on the merits of the service 
connection claim.

The appellant was afforded a Local Hearing before the RO in 
December 2005.  A transcript is associated with the claims 
folder.  
  

FINDING OF FACT

Evidence received since the final decision of record does not 
relate specifically to an unestablished fact necessary to 
substantiate the claim; the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material has not been received to reopen a claim for 
entitlement to service connection for a low back disability 
with lower extremity radiculopathy.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2003 letter, the appellant was notified 
of the information and evidence needed to substantiate and 
complete his claim, including his claim to reopen.  See, 
e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
appellant was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  He was also notified of the need to 
give VA any evidence pertaining to his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As this case relates to the 
reopening of a previously denied claim, the appellant was 
instructed as to what evidence was required to reopen the 
claim as well as what is required to prevail on the 
underlying issue of service connection.  See Kent v. 
Nicholson, 20 Vet.App. 1 (2006).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

While the appellant does not have the burden of demonstrating 
prejudice (see Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007)), it is pertinent to note that the evidence 
does not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant and a comprehensive VA examination to evaluate the 
disability at issue was conducted.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2006); 38 C.F.R. § 3.6(a) 
and (d) (2006).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2006).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2006).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The appellant's original claim for service connection for a 
lumbar strain with associated lower extremity pain by a June 
1960 RO decision.  He alleged at that time that he 
experienced an accident while participating in an inactive 
duty for training (INACDUTRA) exercise in 1956.  The RO 
conceded that the accident occurred; however, it was 
determined that the evidence did not support a finding of a 
chronic disability, and a relationship between a current low 
back disability and the INACDUTRA accident was not found.  
The appellant never filed a timely appeal, and this decision 
is final.  Subsequently, the appellant filed a petition to 
reopen his claim for service connection for a low back 
condition, which was denied in August 1996, on the basis that 
he had not submitted new and material evidence.  Again, a 
timely appeal was not filed and the RO's decision became 
final within a year of notification.  The appellant has filed 
another claim to reopen, which was denied by the RO in August 
2004 on the grounds that new and material evidence had not 
been received. 

The RO scheduled the appellant for a comprehensive VA medical 
examination in May 2005 for the purpose of determining the 
existence and etiology of any currently present back 
disability.  Based on the results of the examination, the RO 
determined (in its May 2005 statement of the case) that new 
and material evidence had been received sufficient to reopen 
the appellant's claim.  The RO's decision to reopen 
notwithstanding, it is the Board's duty to evaluate each 
petition to reopen a previously denied claim in its own right 
before an adjudication can be made on the merits of the 
underlying issue.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

In making its determination, the Board notes that the 
appellant has submitted reserve service personnel records 
which were not previously of record at the time of the 1960 
and 1996 RO decisions.  As such, the evidence is new; 
however, the records do not relate to a previously 
unestablished fact necessary to substantiate the underlying 
claim (in this case, such evidence would need to show a 
relationship between a current disability and service).  
Specifically, while one of the recently submitted records 
states that the appellant was discharged from the U.S. Marine 
Corps Reserves for unsuitability, such a fact was previously 
established in a service medical examination of record at the 
time of the 1960 rating decision.  Furthermore, the general 
statement of unsuitability does not indicate a nexus between 
a current back disability and the appellant's INACDUTRA 
accident in February 1956 or any other incident of service.  

The VA examination in May 2005 was based on a claims file 
review as well as an objective examination of the appellant, 
and the associated opinion stated that the relationship 
between a current back disorder (assessed as arthritis) and a 
service injury was unlikely.  The examiner noted in his 
review of the claims file that the appellant's initial claim 
of an injury that occurred on February 26, 1956 was 
investigated and that the investigation determined that no 
service-related injury had occurred resulting in a low back 
condition.  It was also noted that the claims file showed 
that the appellant had made a claim relating to a low back 
injury with Prudential Insurance Company and that at that 
time, he stated that his injury was related to an incident 
that occurred at school.  It was further reported that the 
appellant was involved in a motorcycle accident in September 
1956 and was a cowboy for 27 years.  

As this evidence clearly weighs against a link between 
service and a current disability, it does not relate to an 
unestablished fact necessary to substantiate the underlying 
claim for service connection, nor does it raise a reasonable 
possibility of substantiating the claim.  As such, while the 
examination report is new, it is not material.  See 38 C.F.R. 
§ 3.156.  Additionally, the appellant submitted multiple 
internet articles relating to low back disorders in general.  
Again, while this is new, it does not specifically relate to 
a potential relationship between the appellant's condition 
and his service, and thus is not material.  Id.  See also 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509, 513-14 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  

Given that the totality of the evidence submitted since the 
last final decision is not new and material, the Board must 
conclude that the requirements to reopen a previously denied 
claim have not been met, and the appellant's claim must be 
denied.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for a 
low back disability with lower extremity radiculopathy is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


